Prior to July 25, 1933, relator was receiving a pension as a retired policeman of the City of Tampa by virtue of his total disability within line of duty as was authorized by Chap. 11761, Special Acts, 1925. Having theretofore been classified by the duly constituted authorities as entitled to receive same by reason of total disability sustained in line of duty.
On July 25, 1933, relator made application and received an increase up to $100.00 per month by virtue of Chapter 16721, Special Acts, 1933.
In June, 1935, the Board of Pension Trustees of the City of Tampa reopened the relator's application and determined he was suffering from injury sustained not in line of duty and the effect was to reduce the pension benefit from $100.00 to $50.000 per month. The Board based its action on authority of Chapter 17164, Gen. Laws, 1935.
In November, 1938, the relator sought in the circuit court by mandamus to be reinstated to $100.00 per month as of June, 1935. Issue was formed, and testimony was taken and judgment entered for respondent. It now comes here on writ of error. I concur in what is said by Mr. Justice BUFORD but would add my further views. *Page 409 
The only necessary question for us to decide is, did the Board of Pension Trustees have authority to reclassify the relator under the recited facts?
Chapter 17164 supra does not expressly authorize the respondent to purge the existing pension roll and reclassify the relator and others then receiving a pension. Sec. 21 does provide:
"The Board of Trustees shall direct that there be included in the pension list, and be subject to the benefits of this Act, all pensions now being paid by the City to widows and children and retired members of the fire and police departments, but not to exceed the maximum provided by this Act. And are hereby directed to pay said pensions."
We then inquire if the Board had such authority independently of Chapter 17164. Where, as here shown by the record, the relator was legally classified by the duly constituted authorities, and such classification was acquiesced in by all parties concerned for a period of approximately two years, we think the respondent should be precluded from reclassifying the relator in the absence of fraud or facts arising subsequent to such classification to justify same.
No one has an inherent right to a pension but when a law is enacted providing for a pension, he may or may not have a right to benefit by the law. When he has taken the proper steps to vest such right and the legally constituted body has acted legally then public policy demands that the inquiry be closed. 30 Amer. Juris., Sec. 164, Judgments 34 C. J. 878; Watkins v. State Board of Pharmacy, 154 So. 277 (Miss.).
  Therefore I concur in the reversal of the judgment. *Page 410